Citation Nr: 0018168	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
the residuals of a shrapnel fragment wound to the right 
thigh.

2.  Entitlement to service connection for frostbite residuals 
of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This appeal arose from an October 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
the residuals of a shrapnel fragment wound to the right 
thigh, assigning it a noncompensable evaluation.  This 
decision also denied service connection for frostbite 
residuals to the right foot.  In December 1997, the RO issued 
a decision which confirmed and continued the evaluation 
assigned to the right thigh wound residuals and which 
continued the denial of service connection for frostbite 
residuals.  In April 1998, the veteran testified at a 
personal hearing at the RO; he was informed of the continued 
denials of his claims in a supplemental statement of the case 
issued in June 1998.  In May 2000, the veteran testified 
before a member of the Board of Veterans' Appeals (Board) 
sitting in New Orleans.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.


FINDINGS OF FACT

1.  The veteran's right thigh shrapnel fragment wound is 
manifested by a tender scar.

2.  The veteran has not been shown by competent medical 
evidence to suffer from frostbite residuals to the right foot 
which can be related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the 
residuals of a shrapnel fragment wound to the right thigh 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Codes 7804, 
7805 (1999).

2.  The veteran has not presented evidence of a well grounded 
claim for right foot frostbite residuals.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in 
excess of 0 percent for the shrapnel 
fragment wounds to the right thigh

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service medical records showed that he was 
hospitalized in May 1951 for a penetrating wound to the left 
lower extremity.  There was no artery or nerve involvement.

The veteran was examined by VA in September 1997.  He stated 
that he experienced pain from the mid-thigh to the knee.  An 
X-ray showed some demineralization of the femur; otherwise, 
the study was within normal limits.  The physical examination 
revealed no visible scar.  There was a hint of an indentation 
when the right thigh was palpated, although the examiner 
commented that it was not enough to measure.  The impression 
was status post shrapnel fragment injury to the right thigh.

In April 1998, the veteran testified at a personal hearing at 
the RO.  He stated that he had intermittent, penetrating-type 
pain in the right leg.  It was his belief that this pain came 
from the scar.

In May 2000, the veteran testified before a member of the 
Board.  He stated that he had pain in the right leg that he 
associated with his shrapnel fragment wound.

According to the applicable regulations, scars may be rated 
on the limitation of function of the part affected.  
38 C.F.R. Part 4, Code 7805 (1999).  A 10 percent evaluation 
is warranted for those scars which are tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7804 (1999).

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected 
shrapnel fragment wound residuals to the right thigh is 
warranted.  The evidence suggests that this scar, while 
superficial, causes the veteran intermittent discomfort.  
After weighing all the evidence, and after resolving any 
doubt in the veteran's favor, it is found that a 10 percent 
disability evaluation is justified.

In conclusion, it is found that the evidence supports the 
grant of a 10 percent disability evaluation for the service-
connected right thigh shrapnel fragment wound residuals.


II.  Service connection for frostbite 
residuals to the right foot

The veteran has contended that service connection for 
frostbite residuals to the right foot is warranted since he 
incurred this injury in service.  He indicated that he had 
been told by a medic that he had a slight case of frostbite.  
Therefore, he believes that service connection is warranted.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While a claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The available service medical records, which consist of 
reports from the Surgeon General's Office, do not show any 
treatment for frostbite.  A VA examination conducted in 
September 1997 revealed that his extremities displayed no 
edema or hair loss.  The pedal pulses were present.  The only 
disorder identified was onychomycosis of the toenails.  The 
veteran testified at a personal hearing at the RO in April 
1998 and before a member of the Board in May 2000.  During 
both hearings, he stated that he had been exposed to cold 
temperatures during combat in Korea and that he had been told 
by a medic that he had a slight touch of frostbite.  He 
admitted during the former hearing that he had never been 
told by any civilian doctor that he had frostbite residuals.  
During the latter hearing, he denied that his feet had ever 
darkened.

Clearly, the veteran was engaged in combat with the enemy 
during his tour of duty in Korea.  Because his report that he 
suffered from frostbite in service is consistent with the 
hardships and conditions of that service, no further proof of 
the incurrence of this injury is needed.  However, the 
veteran has never been diagnosed with any current disability 
related to this one incident of frostbite.  While the VA 
examination did find onychomycosis of the toenails, this was 
not related to any frostbite suffered in the 1950's.  

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for 
frostbite residuals to the right foot is not well grounded 
and must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

A 10 percent evaluation for the service-connected right thigh 
shrapnel fragment wound residuals is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for frostbite residuals to the right foot 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

